Action by Charles E. Vandervoort against the board of commissioners of Pawnee county. Judgment for defendant, and plaintiff brings error. Dismissed.
This case was bought here on an appeal by the plaintiff in error from the probate court of Pawnee county. The record shows that the judgment was rendered in the probate court on the 31st day of August, 1897, and that on the same day a motion for a new trial was filed, considered, and overruled by the court; to which rulings and judgment of the court the plaintiff duly excepted, and brings the case here on a case-made for review. The record further shows that the petition in error was not filed in this court until the 21st day of September, 1898, being one year and 21 days after the rendition of the judgment and the final order of the probate court. Hence, as more than one year has intervened between the rendition of the judgment and the final order in the probate court and the filing of the petition in this court, this court has no jurisdiction to review such judgment and final order. The rule laid down in the case of Hoffman v. Board of Com'rs., this volume, p. 225, followed. For the reasons herein stated, the petition in error must therefore be dismissed.
 *Page 1